UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 4:19-cv-507
Name of party requesting extension: The Boeing Company
Is this the first application for extension of time in this case?                             Yes
                                                                                          ✔ No
            If no, please indicate which application this represents:                     ✔ Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 7-9-19
Number of days requested:                        30 days
                                            ✔ 15 days
                                                 Other _____ days
New Deadline Date: 9-13-19                       (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Clyde M. Siebman
            State Bar No.: 18341600
            Firm Name: Siebman Forrest Burg & Smith, LLP
            Address: 300 N. Travis Street
                         Sherman, Texas               75090


            Phone: (903) 870-0070
            Fax: (903) 870-0066
            Email: clydesiebman@siebman.com
                  A certificate of conference does not need to be filed with this unopposed application.
